283 F.2d 696
Rosie DUTSCH, widow of John E. Cleland, et al., Appellants,v.Mrs. Theodore PETER et al., Appellees.
No. 18399.
United States Court of Appeals Fifth Circuit.
Nov. 6, 1960.

Appeal from the United States District Court for the Eastern District of Louisiana; J. Skelly Wright, Judge.
Guy L. Deano, Jr., Thomas H. Kingsmill, Jr., New Orleans, La., for appellants.
Stanley A. Baron, New Orleans, La., for appellees.
Before RIVES, Chief Judge, and CAMERON and JONES, Circuit Judges.
PER CURIAM.


1
The interesting facts of this case and the applicable law are full set forth in the opinion of the District Court reported United States v. Peter, D.C.E.D.La.1959, 178 F. Supp. 854.  We find ourselves in full agreement with the views of the District Court.  The judgment is, therefore


2
Affirmed.